Citation Nr: 0422140	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  03-23 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1945.  He died on March [redacted], 1987.  In July 1999, M. 
S., who was the veteran's surviving widow, was awarded 
entitlement to death pension benefits, effective from August 
1, 1999.  M. S. died in February 2002.  The appellant is M. 
S.'s daughter.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 administrative decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico, which 
denied the appellant's claim of entitlement to reimbursement 
of medical and burial expenses paid on behalf of her mother.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  In light of the VCAA, VA revised the provisions of 38 
C.F.R. §§ 3.102 and 3.159.  38 C.F.R. §§ 3.102, 3.159 (2003); 
see 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  These amendments 
were effective November 9, 2000.  The VCAA provides a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts and what is needed to 
substantiate a claim.

The veteran and M. S. were married in November 1971.  In 
March 1987, the veteran died.  In July 1999, the RO awarded 
entitlement to death pension benefits to M. S., the veteran's 
surviving spouse.  In the ensuing years prior to her demise, 
on an annual basis, M. S. submitted VA Forms 21-8416, Medical 
Expense Report (MER), in which she reported unreimbursed 
medical expenses (UMEs) so as to reduce countable family 
income and increase death pension benefits.

In January 2002, M. S. submitted an MER, in which she 
reported having incurred UMEs totalling $6,654.94 for the 
2001 calendar year.  In a March 2002 VA Form 21-4138, 
Statement in Support of Claim, the appellant informed the RO 
that her mother had died on February [redacted], 2002, and asked that 
her payments be stopped.

Subsequently, on March 25, 2002, in an administrative 
decision, the RO indicated that M. S.'s pension benefits for 
2001 could not be increased because the reported UMEs 
exceeded the annual countable family income allowed under the 
regulations, $6,237.  M. S. was receiving $2,304 in VA 
pension benefits and $3,924 in Social Security Administration 
(SSA) benefits.  The RO asked M. S. to furnish evidence of 
the additional income that she was receiving which enabled 
her to pay the $6,654.94 in UMEs.  

On April 2, 2002, the appellant submitted a VA Form 21-601, 
Application for Reimbursement from Accrued Amounts due a 
Deceased Beneficiary, asking for repayment of burial expenses 
for her mother, M. S, totalling $4,530.  The claim was 
accompanied by another copy of her mother's January 2002 MER 
and receipts for burial expenses totalling $4,762, not 
$4,530.

In an April 9, 2002 letter to the appellant, the RO informed 
the appellant that VA had terminated the payment of VA 
benefits for M. S. based on her report of her mother's death.

In a November 2002 administrative decision, the RO denied the 
appellant's claim for accrued benefits, noting that no claims 
for VA benefits were pending at the time of M. S.'s death as 
M.S.'s claim based on UMEs for 2001 was denied on March 25, 
2002.

In August 2003, the RO confirmed the earlier denial, advising 
the appellant that her claim for reimbursement of burial 
expenses had been denied because there were no accrued 
benefits payable for her mother.  The appellant perfected an 
appeal.

The appellant asserts that the RO had not acted on her 
mother's UMEs claim for 2001 before her demise in February 
2002 and thus there should be some accrued benefits.  She 
essentially contends that VA had always increased her 
mother's pension benefits by reducing her countable family 
income based on payment for such UMEs in the past, that VA 
should do so in this instance, and that she is seeking only 
reimbursement for burial expenses incurred on behalf of her 
mother.

Applicable law and regulations provide that upon the death of 
a veteran, periodic monetary benefits to which that 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of his death (accrued benefits) and due and unpaid for the 
period not to exceed two years, shall, upon the death of such 
individual be paid to the living person first listed as 
follows:

(1) Upon the death of a veteran to the 
living person first listed as follows: 
(i) His or her spouse; 
(ii) His or her children (in equal 
shares); 
(iii) His or her dependent parents (in 
equal shares) or to the surviving parent.

(2) Upon the death of a surviving spouse 
or remarried surviving spouse, to the 
veteran's children.

(3) Upon the death of a child, benefits 
to which the child was entitled will be 
paid to the surviving children of the 
veteran entitled to death pension, 
compensation, or dependency and indemnity 
compensation.

(4) In all other cases, only so much of 
an accrued benefit may be paid as may be 
necessary to reimburse the person who 
bore the expense of last sickness or 
burial.  (See 3.1002.)

38 C.F.R. § 3.1000(a) (2003); see also 38 U.S.C.A. § 5121(a) 
(West 2002).

The Board notes that Congress recently amended 38 U.S.C.A. 
§ 5121 to repeal the two-year limit on accrued benefits so 
that a veteran's survivor may receive the full amount of 
award for accrued benefits.  This change applies only to 
deaths occurring on or after the date of enactment, December 
16, 2003.  Because both the veteran and his surviving spouse 
died before the date of enactment, this change does not apply 
in this case and is noted only for information purposes.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5121(a)).

In this case, the appellant is the daughter of M. S., who was 
the surviving spouse of the veteran.  As discussed above, M. 
S. had been in receipt of death pension benefits from August 
1999 until her death in February 2002.  The appellant is 
neither the spouse nor the child of the deceased veteran, 
from whom M. S.'s pension benefits derived, and, therefore, 
it appears that the appellant's standing in this case is 
based only upon the fact that she bore burial expenses of her 
mother.  For this reason, she is entitled to receive only so 
much of any accrued benefits available as is necessary to 
reimburse her for the burial expenses she incurred on her 
mother's behalf.  38 C.F.R. § 3.1000(a)(4).

The Board notes that the RO has denied the appellant's claim 
on the basis that there were no benefits that remained unpaid 
at the time of M. S.'s death.  For this reason, the RO 
concluded that there are no accrued benefits from which 
reimbursement for last medical and burial expenses could be 
drawn.  38 C.F.R. § 3.1000(a)(4).  As discussed above, 
shortly after M. S. died, the appellant asked the RO to stop 
payment of VA benefits.  The RO stopped such payments, 
effective February 1, 2002 because, under the provisions of 
38 C.F.R. § 3.500(g), the effective date of the 
discontinuance of an award of compensation for a payee due to 
the payee's death is the last day of the month before death 
occurred.  See 38 U.S.C.A. § 5112(b)(1) (West 2002).  See 
Richard on Behalf of Richard v. West, 161 F.3d 719, 721 (Fed. 
Cir. 1998).  Thus, because the veteran's widow died in 
February 2002, the RO was correct that her entitlement to 
death pension benefits expired on the last day of January 
2002.

However, the Board also notes that, in January 2002, M. S. 
submitted an MER showing UMEs that she incurred between 
January 2001 and December 2001.  The record reflects that 
similar lists of UMEs had been submitted annually for the 
previous two years of M. S.'s life, and that the RO had 
subsequently amended her death pension award for 1999 and 
2000 retroactively in 2000 and 2001 in order to compensate 
her for those expenses.  Had she been alive, the list of 
medical expenses submitted in January 2002 could potentially 
have resulted in a similar retroactive adjustment in order to 
compensate M. S. for those expenses.  The RO appears not to 
have taken such action because the RO did not have updated 
income information such as an eligibility verification report 
(EVR) to explain how M.S. was able to pay more in medical 
expenses than her reported Social Security and VA income upon 
which her countable family income was calculated for pension 
benefits purposes and regulations require that evidence used 
to evaluate an accrued benefits claim must have been in the 
veteran's claims file at the time of the beneficiary's death.  
38 C.F.R. § 3.1000(a), (c) (2003).  Instead of requesting 
more information about the discrepancy between M.S.'s 
reported income and medical expenses for 2001, the RO denied 
the appellant's request.  The Board notes that certain types 
of income are excluded from countable family income, such as 
maintenance furnished by a relative or charitable 
organization, profit from the sale of property, reimbursement 
for casualty loss and the cash surrender value of life 
insurance.  See 38 C.F.R. § 3.272 (2003).

The Board believes this situation is similar to the facts 
underlying the case of Conary v. Derwinski, 3 Vet. App. 109 
(1992)(per curiam)).  In that case, a surviving spouse sought 
accrued benefits on the basis of an EVR detailing UMEs for 
the period preceding the death of the veteran, but filed 
after the date of the death.  The Board denied the claim on 
the basis that the evidence of the medical expenses was not 
in the claims file on the date of the veteran's death.  The 
now United States Court of Appeals for Veterans Claims 
(Court) vacated that decision, in pertinent part, and 
remanded the appellant's claim to the Board for 
readjudication.  In a concurring opinion, it was explained 
that the applicable statutory provision regarding accrued 
benefits, 38 U.S.C. § 5121(a), provided, in pertinent part, 
that accrued benefits shall be paid upon a veteran's death if 
there existed "evidence in the file at [the] date of death . 
. . [of periodic monetary benefits] due and unpaid for a 
period not to exceed one year."  It was further explained 
that any information contained in a veteran's file upon his 
or her death, which persuades VA that it has in its 
possession facts sufficient to determine the amount of 
accrued benefits owing, could reasonably be considered 
"evidence in the file at [the] date of death".

Following the remand of that case by the Court, under the 
authority prescribed by 38 U.S.C.A. § 7104(c) and 38 C.F.R. 
20.901(c), the Board requested an opinion from the General 
Counsel (GC) of VA on the legal questions involved in the 
consideration of the Conary appeal and a companion case which 
was also remanded to the Board by the Court's Order.  On 
August 9, 1993, GC issued an opinion on the following two 
questions presented by the facts of the consolidated cases: 
(1) Under what circumstances, if any, may information 
contained in an EVR filed after a beneficiary's death be 
considered in determining eligibility for accrued benefits 
under 38 U.S.C. § 5121(a); and (2) May an award of accrued 
benefits under 38 U.S.C. § 5121(a) be based on logical 
inferences from information of record at the date of the 
beneficiary's death?  In response to these questions, GC held 
that: (1) Information contained in an EVR submitted after the 
beneficiary's death may not be considered "evidence in the 
file at date of death" for purposes of an award of accrued 
pension benefits under 38U.S.C. § 5121(a); and (2) An award 
of accrued benefits under 38 U.S.C. § 5121(a) may be based on 
logical inferences from information in the file at the date 
of the beneficiary's death.  See VAOPGPREC 6-93.

In the text of the GC opinion, it was explained that certain 
prima facie evidence of record prior to death may establish 
entitlement for accrued-benefits purposes where confirming 
evidence is furnished in support of the accrued-benefit 
claim.  For example, it was noted that EVR's submitted before 
the beneficiary's death reflecting recurring, predictable, 
and reasonably estimable medical expenses could provide a 
sufficient evidentiary basis for a prospective computation of 
medical expenses; such evidence may be considered "evidence 
in the file at date of death" for purposes of entitlement to 
accrued benefits.  It was further noted that, if such 
evidence makes a prima facie case of entitlement, GC did not 
believe that VA would be precluded from considering other 
evidence, e.g., an EVR submitted after the beneficiary's 
death for the limited purpose of verifying the accuracy of 
its determination.

In a subsequent GC opinion, it was also held that, where a 
veteran entitled to pension benefits had not submitted a 
yearly EVR prior to the date of his death, "[a]ccrued pension 
benefits may be allowed under 38 U.S.C. § 5121(a) on the 
basis that evidence in the file at the date of a veteran's 
death permitted prospective estimation of UMEs, regardless of 
whether UMEs were actually deducted prospectively from the 
veteran's income for purposes of determining pension 
entitlement prior to the veteran's death."  See VAOPGCPREC 
12-94.  Significantly, it was further held that, where a 
veteran had in the past supplied evidence of UMEs which, due 
to the static or ongoing nature of the veteran's medical 
condition, could be expected to be incurred in like manner in 
succeeding years in amounts which, based on past experience, 
were capable of estimation with a reasonable degree of 
accuracy, such evidence may form the basis for a 
determination that evidence in the file at the date of the 
veteran's death permitted prospective estimation of medical 
expenses.  See VAOPGCPREC 12-94.

In light of the above GC opinions, the Board believes that it 
is possible that there are accrued benefits in this case that 
remained due and unpaid at the time of M. S.'s death.  In 
this regard, the Board again notes that M.S. submitted lists 
of UMEs annually for the last three years of her life, and 
that the RO subsequently amended her pension award 
retroactively in all but the last instance (due to her 
untimely death) in order to compensate her for those 
expenses.  The Board believes that these lists establish 
recurring, predictable, and reasonably estimable medical 
expenses, which provide a sufficient evidentiary basis for a 
prospective computation of medical expenses in the final 
calendar year of M. S.'s life.  Thus, the Board finds that 
such evidence may be considered "evidence in the file at date 
of death" for purposes of entitlement to accrued benefits.  
VAOPGPREC 6-93; VAOPGCPREC 12-94.  For this reason, the Board 
concludes that VA is not precluded from considering other 
evidence, such as M.S.'s January 2002 list of medical 
expenses resubmitted by the appellant and any clarifying 
income information, for the limited purpose of verifying the 
precise amount of countable income received by and medical 
expenses incurred and paid by M. S. in 2001.  Once M. S.'s 
countable income for 2001 has been determined, the RO must 
then make a determination as to whether or not there are any 
accrued benefits that remained due and unpaid at the time of 
M.S.'s death, which could then provide a basis for 
reimbursing the appellant for any burial expenses paid on 
behalf of M. S.  On remand, the RO should provide the 
appellant with an additional opportunity to establish the 
amount of income received by and the amount of UMEs incurred 
and paid by M. S. in 2001, as well as the amount of last 
medical and burial expenses that the appellant incurred on 
her mother's behalf.  It should be explained to the appellant 
that there is an important distinction between those expenses 
incurred directly by M. S., and those that she incurred on 
her mother's behalf, as those incurred directly by M. S. will 
be considered solely for the purpose of determining M. S.'s 
countable income for 2001 and whether or not there are any 
accrued benefits.  If is determined that there are any 
accrued benefits available, the appellant is entitled to 
receive only so much of any accrued benefits available as is 
necessary to reimburse her for the burial expenses she 
incurred on her mother's behalf.  38 C.F.R. § 3.1000(a)(4).

In addition, although the statement of the case (SOC) 
provided the regulations implementing the VCAA as required by 
38 U.S.C.A. § 7105(d)(1) (West 2002), neither the SOC nor the 
supplemental statement of the case provided 38 C.F.R. 
§§ 3.271 and 3.272 pertaining to computation of income and 
exclusions from income.  Moreover, the RO has not advised the 
appellant of the information needed to establish entitlement 
to accrued benefits, what information VA had or would 
provide, what information she needed to provide, nor asked 
her to provide all information that she might have in her 
possession that is relevant to her claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 
Vet. App. 370 (2002).  Thus, this case must also be remanded 
to comply with notice and duty to assist provisions of the 
VCAA.

In summary, the Board concludes that the medical expenses 
reported before the death of the veteran's widow should be 
considered in determining the appellant's eligibility for 
accrued benefits for the purpose of receiving reimbursement 
for burial expenses paid on behalf of M. S.  Thus, this case 
must be remanded to the RO for further development and 
readjudication.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002), and 38 C.F.R. § 3.159 
(2003)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002); is fully satisfied.  In 
particular, the RO must inform the 
claimant: (1) about the information and 
evidence not of record that is necessary 
to substantiate entitlement to accrued 
benefits flowing from her mother's death 
pension benefits as a surviving spouse of 
the veteran and how countable income and 
unreimbursed medical expenses are 
calculated and their effect on the 
payment of death pension benefits; (2) 
about the information and evidence that 
VA has, or will seek to provide, in 
support of her claim; (3) about the 
information and evidence the claimant is 
expected to provide in support of her 
claim; and (4) request or tell her to 
provide any evidence in her possession 
that pertains to her claim.  The RO 
should explain to the appellant that 
there is an important distinction between 
those expenses incurred directly by M. 
S., and those that she incurred on her 
mother's behalf, as those incurred 
directly by M. S. will be considered 
solely for the purpose of determining M. 
S.'s countable income for 2001 and 
whether or not there are any accrued 
benefits.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should ask the appellant to 
provide additional evidence and/or 
argument for the purpose of establishing 
the amount of countable income M. S. 
received in 2001 and the amount of 
medical expenses M. S. incurred and paid 
herself in 2001, as well as the amount of 
last medical and burial expenses that the 
appellant incurred on her mother's behalf 
and paid for in 2001 and 2002.  The RO 
also should ask the appellant to provide 
copies of any receipts, canceled checks, 
or other evidence, which may establish 
that such expenses were paid by M. S. or 
the appellant herself, and to explain why 
she has requested reimbursement for 
$4,530 in burial expenses when she 
submitted receipts for $4,762.

3.  After completion of 1 and 2 above, 
the RO should make a determination as to 
M. S.'s countable income for 2001 with 
consideration given to the amount of 
medical expenses that she incurred 
throughout that year.  Then, the RO 
should readjudicate the issue of the 
appellant's eligibility for accrued 
benefits for the purpose of receiving 
reimbursement for medical and burial 
expenses paid by her on behalf of her 
mother, M. S.  If any determination is 
unfavorable to the appellant, she and her 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC) and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  
The SSOC should set forth the pertinent 
laws and regulations, to include 
38 C.F.R. §§ 3.271 and 3.272 (2003).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



